DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


    PNG
    media_image1.png
    841
    819
    media_image1.png
    Greyscale

Gehrke Annotated Figs. 6-8

Claim Rejections - 35 USC § 103
Claims 5, 8-9, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (U.S. 8,585,666 B2) in view of Sosalla et al. (U.S. 7,520,873 B2 and Gehrke (U.S. 5,783,266 A). 

Weisman does not disclose wherein a wetness indicator is adapted to change in appearance from a first appearance to a second appearance when activated by an effective amount of an aqueous fluid; the outer wrap being formed of a multi-layer film having a thickness and comprising a first layer formed of polymer resin and a second layer formed of polymer resin and disposed adjacent the first layer, the multi-layer film having a path of scoring that partially but not completely penetrates the 
Sosalla teaches an absorbent article, like a pair of training pants (Sosalla, abstract) that has a wetness indicator (Sosalla, 78, Fig. 1) adapted to change in appearance from a first appearance to a second appearance when activated by an effective amount of an aqueous fluid (Sosalla; C6:L46-48).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the wetness indicator as taught by Sosalla to modify the invention of Weisman in order to indicate that the child has urinated, so that a caregiver is informed that the babies needs to be changed (Sosalla; C6:L57-58).
Gehrke teaches an outer wrap being formed of a multi-layer film (Gehrke, 10, Fig. 1) having a thickness and comprising a first layer formed of polymer resin (Gehrke, 20, Fig. 1; C4:L26-29) and a second layer formed of polymer resin and disposed adjacent the first layer (Gehrke, 40, Fig. 1; C4:L64-67), the multi-layer film having a path of scoring that partially but not completely penetrates the thickness of the multi-layer film (Gehrke, 50, Fig. 1; because of the metal foil or metal used in 40 the 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the package score line as taught by Gehrke to modify the invention of Weisman in order to provide an easy-opening hermetically sealed package having good oxygen and moisture barrier properties (Gehrke; C2:L41-43).
With regard to claim 5, Weisman-Sosalla-Gehrke as applied above in claim 17 above discloses the claimed invention.
Further, Gehrke teaches wherein the first and second layers are formed of differing polymer resins or differing blends of polymer resins (Gehrke; compare C4:L58-
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the layers with different polymers as taught by Gehrke in order to modify the invention of Weisman-Sosalla-Gehrke in order to provide a user with an easy-open feature by laser scoring the multilayer sheet material (Gehrke; C3:L53-56).
With regard to claim 8, Weisman-Sosalla-Gehrke as applied in claim 17 above discloses the claimed invention wherein the second layer is formed predominately of polyethylene (Weisman; C15:L6-8).
With regard to claim 9, Weisman-Sosalla-Gehrke as applied in claim 8 above discloses the claimed invention wherein the first layer is formed predominately of polypropylene (Weisman; C15:L11).
With regard to claim 14, Weisman-Sosalla-Gehrke as applied in claim 17 above discloses the claimed invention.
Further, Gehrke teaches wherein the scoring has been created via laser (Gehrke; C4:L32).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the laser scoring as taught by Gehrke to modify the invention of Weisman-Sosalla-Gehrke in order to provide for a clean cut at an appropriate depth (C4:L36-37).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman, in view of Sosalla and Gehrke as applied in claim 17 above in further view of and in further view of Ales (U.S. 2008/0058742 A1).
With regard to claim 4, Weisman-Sosalla-Gehrke as applied in claim 17 above discloses the claimed invention.
Weisman-Sosalla-Gehrke does not disclose wherein the disposable absorbent articles comprise wetness sensors adapted to provide an audible, tactile or electronic signal when activated by an effective amount of an aqueous fluid.
Ales teaches a disposable absorbent article (Ales, 20, Fig. 1) that comprises a wetness sensor (Ales, 70, Fig. 2) that is adapted to provide an audible, tactile or electronic signal when activated by an effective amount of an aqueous fluid (Ales; ¶ 36) and even though Weisman-Sosalla-Gehrke disclose an absorbent article with a wetness indicator, the caregiver may not notice the wetness indicator for a while if they are not paying close attention to the wetness indicator, but the invention of Ales is audible bringing the attention of a wet diaper to the caregiver almost instantaneously.
It would have been obvious to one having ordinary skill in the art at the time of filing the invention to use the teaching of the audible wetness sensor as taught by Ales to modify the invention of Weisman-Sosalla-Gehrke in order to inform a caregiver that a child has urinated in their pants (Ales; ¶ 36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman, in view of Sosalla and Gehrke as applied in claim 5 above in further view of Gruenbacher et al. (U.S. 2007/0020424 A1).

Weisman-Sosalla-Gehrke does not disclose wherein the differing polymer resins or differing blends of polymer resins, respectively, have differing melt temperatures.
Gruenbacher teaches a multi-ply film (Gruenbacher, 60, Fig. 8) wherein an outer layer (Gruenbacher, 61, Fig. 8) has a lower melting temperature than an inside layer (Gruenbacher, 62, Fig. 8; ¶ 50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teaching of the different polymer films as taught by Gruenbacher to modify the invention of Weisman-Sosalla-Gehrke in order to embrace the advantage of a co-extruded film is that a multilayer can be created having opposing surfaces with different properties (Gruenbacher; ¶ 49).

Response to Arguments
In response to Applicant's argument towards Hodson, Hodson is no longer being used in the rejections. Hodson has been replaced by Gehrke.
The Applicant has argued each of the references separately.  This is not permitted, see MPEP ¶ 2145(IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735